[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                               APRIL 10, 2007
                               No. 06-14326                  THOMAS K. KAHN
                           Non-Argument Calendar                  CLERK
                         ________________________

                   D. C. Docket No. 05-00243-CR-J-20-HTS

UNITED STATES OF AMERICA,


                                                      Plaintiff-Appellee,

                                    versus

GREGORY DANIEL BACKEY,

                                                      Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                               (April 10, 2007)

Before DUBINA, CARNES and HILL, Circuit Judges.

PER CURIAM:

     Roland Falcon, counsel for Gregory Daniel Backey, in this direct criminal
appeal, has moved to withdraw from further representation of the appellant and has

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18
L. Ed. 2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Backey’s conviction and

sentence is AFFIRMED.




                                          2